Citation Nr: 0404582	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  99-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
diabetic coronary artery disease and diabetic heart disease 
occlusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that determination, the RO inter alia 
denied service connection for diabetes mellitus with diabetic 
coronary artery disease and diabetic heart disease occlusion.  
The appellant later relocated to an area served by the RO in 
Phoenix, Arizona, which also denied the claim.  The appellant 
disagreed and this appeal ensued.  

In November 2000, the Board remanded the claim to the Chicago 
RO for it to schedule the appellant for a hearing before a 
traveling Veterans Law Judge (VLJ).  In July 2003, the 
appellant testified at a hearing before the undersigned, who 
is the VLJ designated by the Chairman to conduct a hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and to render a 
decision in this case.  A transcript of the hearing is of 
record.  


REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  A veteran who has 90 days or more of wartime 
service may be entitled to presumptive service connection of 
a chronic disease, including diabetes mellitus, that becomes 
manifest to a degree of 10 percent or more 


within one year from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307 (2003).  
With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2003).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The record indicates 
the appellant has diabetes mellitus with diabetic coronary 
artery disease and diabetic heart disease occlusion.  The 
service separation examination in May 1955 revealed obesity 
and hypertension; it was noted that the appellant refused a 
blood pressure measurement re-check and further medical 
evaluation, and referred to an affidavit for explanation.  
The remaining records appear to have been destroyed in a 1973 
fire at the National Archives.  

Of particular interest in this case is the lack of any 
evidence - whether positive or negative - on the third 
element of a service connection claim.  There is no evidence, 
other than the appellant's unsubstantiated lay allegations, 
of a connection between the diabetic symptomatology first 
shown in the 1990s and the symptomatology documented during 
service.  For this reason, the Board herein directs that a 
VA examination address this question.  

The case is REMANDED for the following development:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 


38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  The RO must convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for any cardiac condition or 
diabetes mellitus, the records of which 
are not already on file.  The veteran 
should be asked to provide any information 
he has regarding treatment from Dr. 
Delanard Williams.  With his 
authorization, obtain records from each 
health care provider he identifies.  

3.  Schedule the appellant for a VA 
examination to determine the etiology of 
his current diabetes mellitus with 
diabetic coronary artery disease and 
diabetic heart disease occlusion.  Send 
the claims folder to the physician for 
review; the report written by the 
physician should specifically state that 
such a review was conducted.  Ask the 
physician to opine - based on review of 
the evidence of record and using her or 
his professional expertise - the likely 
date of onset of the diabetic disorder 
and whether the appellant's diabetic 
disorder is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., 


probability less than 50 percent) related 
to service or to his symptomatology noted 
in the service medical records.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matters herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



